Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        28-FEB-2022
                                                        01:47 PM
                                                        Dkt. 6 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    GUY S. JOSEPH, Petitioner

                                vs.

                    LYLE ANTONIO, Respondent.


                       ORIGINAL PROCEEDING
            (CR. NOS. 1PC021001061 and 1PC031000043)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Guy S. Joseph’s

petition for writ of mandamus, filed on February 16, 2022, and

the record, petitioner fails to demonstrate that he has a clear

and indisputable right to the requested relief and that he lacks

alternative means to seek relief.     Petitioner may seek relief, as

appropriate, by way of a Hawai#i Rules of Penal Procedure

(“HRPP”) Rule 40 petition.   See HRPP Rule 40(a)(2)(i) (2022)

(“Any person may seek relief under the procedure set forth in

this rule from custody based upon a judgement of conviction, on

the following grounds:   (i) that sentence was fully served[.]”).

An extraordinary writ, therefore, is not warranted.     See Kema v.
Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (explaining

that a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action).

Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

          DATED: Honolulu, Hawai#i, February 28, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2